DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Patent Board Decision on March 1, 2022 and the IDS submitted May 6, 2022.  Claims 1, 4, 7, and 9-13 are currently pending wherein all claims read on a method of resting the fragrance habituation of a fragrance composition.

Allowable Subject Matter
Claims 1, 4, 7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Heltovics et al (US 2003/0087776).

Summary of claim 1:
A method of resisting the fragrance habituation of a fragrance composition, the method comprising 
forming a fragrance composition comprising a fragrance oil such that the fragrance oil resists the fragrance habituation of a consumer to the fragrance composition, and 
wherein the fragrance oil comprises one or more perfume raw materials comprising from about 0.1% to 0.4% of a perfume raw material comprising a pyrazine moiety, based on the total perfume weight; 
wherein the pyrazine moiety is one or more perfume raw materials are present in an amount below its their respective odor detection thresholds.

Heltovics teaches a composition that contains a fragrance oil (abstract) that includes a top note perfume raw material at a concentration of 4.5% or less (0035) and wherein the top note material includes pyrazine (0039).  Heltovics teaches the amount of the pyrazine to be less than 4.5% (0035) as applicants have cited as being below the odor detection threshold value for 2-methoxy-3-(2-methylpropyl)-pyrazine.  However, Heltovics does not teach or fairly suggest the claimed method of resisting the fragrance habituation of a fragrance composition wherein the composition contains the compound containing the pyrazine moiety in the claimed amount and wherein the composition has habituation resistance. 

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763